Name: 79/475/EEC: Commission Decision of 3 May 1979 allowing admission free of Common Customs Tariff duties the scientific apparatus described as 'Aero Vironment-Monostatic/Bistatic Acoustic Radar System'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-05-17

 Avis juridique important|31979D047579/475/EEC: Commission Decision of 3 May 1979 allowing admission free of Common Customs Tariff duties the scientific apparatus described as 'Aero Vironment-Monostatic/Bistatic Acoustic Radar System' Official Journal L 121 , 17/05/1979 P. 0031 - 0031 Greek special edition: Chapter 02 Volume 7 P. 0213 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 3 MAY 1979 ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' AERO VIRONMENT - MONOSTATIC/BISTATIC ACOUSTIC RADAR SYSTEM ' ( 79/475/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 27 OCTOBER 1978 , THE GOVERNMENT OF THE UNITED KINGDOM REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' AERO VIRONMENT - MONOSTATIC/BISTATIC ACOUSTIC RADAR SYSTEM ' , USED FOR RESEARCH INTO THE ROLE OF ATMOSPHERIC CONDITIONS ON THE CONCENTRATIONS OF AIR POLLUTANTS , SHOULD BE CONSIDERED TO BE SCIENTIFIC APPARATUS , AND IF THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 7 FEBRUARY 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IS A DETECTOR COMPLETE WITH A RECORDER , AN ACOUSTIC ANTENNA AND A FAN BEAM ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS THE FREQUENCY AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO PURE SCIENTIFIC RESEARCH ; WHEREAS IT MUST , THEREFORE , BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS INFORMATION OBTAINED FROM THE MEMBER STATES HAS SHOWN THAT APPARATUS OF EQUIVALENT SCIENTIFIC VALUE AND CAPABLE OF BEING USED FOR THE SAME PURPOSE CANNOT BE CONSIDERED AS BEING CURRENTLY MANUFACTURED IN THE COMMUNITY WITHIN THE MEANING OF ARTICLE 3 ( 3 ) OF REGULATION ( EEC ) NO 1798/75 ; WHEREAS SINCE 1 JANUARY 1979 THIS APPLIES IN PARTICULAR TO THE APPARATUS ' SODAR NUMERISE DOPPLER TRIDIMENSIONNEL ' MANUFACTURED BY THE FIRM BERTIN AND CIE , 78370 PLAISIR/FRANCE ; WHEREAS THE APPARATUS WHICH WAS THE SUBJECT OF A REQUEST BY THE BRITISH GOVERNMENT WAS ORDERED IN DECEMBER 1977 ; WHEREAS IT WAS NOT POSSIBLE AT THAT TIME FOR COMMUNITY MANUFACTURERS TO SUPPLY EQUIPMENT OF EQUIVALENT SCIENTIFIC VALUE TO THAT OF THE APPARATUS FOR WHICH DUTY-FREE ADMISSION IS REQUESTED ; WHEREAS EXEMPTION FROM IMPORT DUTY IS THEREFORE JUSTIFIED IN RESPECT OF THE APPARATUS IN QUESTION ; WHEREAS GRANTING OF SUCH EXEMPTION MUST , HOWEVER , BE LIMITED TO CASES WHERE THE ORDER FOR THE APPARATUS WAS PLACED PRIOR TO 1 JANUARY 1979 , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESIGNATED ' AERO VIRONMENT - MONOSTATIC/BISTATIC ACOUSTIC RADAR SYSTEM ' , MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE FULFILLED . ARTICLE 2 THE PROVISIONS OF ARTICLE 1 ( 2 ) ARE APPLICABLE ONLY TO THOSE UNITS OF THE APPARATUS IN QUESTION FOR WHICH AN ORDER WAS PLACED BEFORE 1 JANUARY 1979 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 3 MAY 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION